ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-145, concluding that WILLIAM E. SCHMELING of MANASQUAN, who was admitted to the bar of this State in 1981, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed October 28, 1998, and who remains suspended at this time, should be suspended fi*om the practice of law for a period of three years for violating RPC 1.1(a) (gross neglect), RPC 1.15(b) (failure to promptly notify a client or third person of the receipt of funds in which the client or third person has an interest and failure to promptly deliver funds that the client or third person is entitled to receive), RPC 1.15(d) (conduct prejudicial to the administration of justice), and Rule 1:20-20 (failure to submit to the Director, Office of Attorney Ethics a detailed affidavit specifying how the discipline attorney has complied with the Supreme Court’s order);
And the Disciplinary Review Board having further concluded that prior to reinstatement respondent be required to submit proof that he has complied with the Probate Court Orders of August 1, 1997, and November 14, 1997, and good cause appearing;
It is ORDERED that WILLIAM E. SCHMELING is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to February 22, 1999; and it is further
ORDERED that prior to any application for reinstatement being submitted to the Court, respondent shall comply fully with the Probate Court’s Orders of August 1, 1997, and November 14, 1997; and it is further
*540ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.